                 Case 1:20-cv-01723-SAB Document 3 Filed 12/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ALEATRICE THOMAS,                                   Case No. 1:20-cv-01723-SAB

12                   Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13          v.                                           PAUPERIS WITHOUT PREJUDICE AND
                                                         REQUIRING PLAINTIFF TO FILE A LONG
14   COMMISSIONER OF SOCIAL SECURITY,                    FORM APPLICATION OR PAY THE
                                                         FILING FEE
15                   Defendant.
                                                         (ECF No. 2)
16
                                                         TWENTY DAY DEADLINE
17

18          Aleatrice Thomas (“Plaintiff”) filed this action appealing the final decision of the

19 Commissioner of Social Security denying her application for disability benefits. Plaintiff did not
20 pay the filing fee in this action and instead filed an application to proceed in forma pauperis

21 pursuant to 28 U.S.C. § 1915. However, Plaintiff’s application does not provide sufficient

22 information for the Court to determine if she is entitled to proceed in this action without

23 prepayment of fees.        Upon review of Plaintiff’s application, she did not check all boxes

24 indicating whether or not she receives specific types of income. Further, Plaintiff’s listed

25 expenses are far less than the amount that she is receiving each month and she indicates that she

26 has $2,000.00 in a checking or savings account.
27          The Court is unable to determine whether Plaintiff is entitled to proceed in this action

28 without prepayment of fees. Accordingly, the Court will order Plaintiff to complete and file an


                                                     1
                 Case 1:20-cv-01723-SAB Document 3 Filed 12/29/20 Page 2 of 3


 1 Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO

 2 239. If Plaintiff is unwilling to complete and submit the long form application, she must pay the

 3 filing fee in full.

 4          Additionally, the Court notes that the complaint states that Plaintiff received the final

 5 decision denying her application for benefits on September 20, 2020 and she did not file this

 6 action until December 7, 2020.         In the Social Security Act, the United States has waived

 7 sovereign immunity only for limited judicial review of the Social Security Administration’s final

 8 decisions. Mathews v. Eldridge, 424 U.S. 319, 327 (1976). Under 42 U.S.C. § 405(g), “[a]ny

 9 individual, after any final decision of the Commissioner of Social Security made after a hearing

10 to which he was a party, irrespective of the amount in controversy, may obtain a review of such

11 decision by a civil action commenced within sixty days after the mailing to him of notice of such

12 decision or within such further time as the Commissioner of Social Security may allow.”

13 Congress has strictly limited the Court’s jurisdiction of over Social Security actions. See 42

14 U.S.C. § 405(h) (“No findings of fact or decision of the Commissioner of Social Security shall

15 be reviewed by any person, tribunal, or governmental agency except as herein provided.”)

16 Therefore, in order to appeal a final decision of the Commissioner, Plaintiff must demonstrate

17 that she has complied with the requirements of Section 405(g), including that she has received a

18 final decision and that this action is filed “within sixty days after the mailing to [her] of notice of

19 such decision” after a hearing. See 42 U.S.C. 405(g).
20          Here, it appears on the face of the complaint that Plaintiff has not complied with the

21 requirement that this action be filed within sixty days of the mailing of the final decision. Based

22 on the date of the decision, Plaintiff has missed the deadline to file this action by several weeks

23 and therefore, this court does not have jurisdiction over the appeal. If Plaintiff is granted leave to

24 proceed without prepayment of fees or pays the filing fee, the Court will address the issue by

25 separate order

26          Based upon the foregoing, it is HEREBY ORDERED that:

27          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

28          2.      The Clerk of the Court is directed to forward an Application to Proceed in District


                                                      2
                 Case 1:20-cv-01723-SAB Document 3 Filed 12/29/20 Page 3 of 3


 1                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 2          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 3                  $402.00 filing fee for this action, or (2) complete and file the enclosed

 4                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 5                  Form) – AO 239; and

 6          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

 7                  to pay the filing fee and failure to comply with a court order.

 8
     IT IS SO ORDERED.
 9

10 Dated:        December 29, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
